Citation Nr: 0501952	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  03-02 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease of the lumbar spine, currently evaluated as 40 
percent disabling.

2.  Entitlement to an increased rating for left hip 
arthritis, status post total hip replacement, currently 
evaluated as 30 percent disabling.

3.  Entitlement to an increased rating for osteoarthritis of 
the right hip, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for degenerative joint 
disease of the cervical spine with shoulder pain, currently 
evaluated as 40 percent disabling.

5.  Entitlement to a compensable disability rating for 
residuals of dislocation of the right small finger.

6.  Entitlement to an increased rating for a seizure 
disorder, currently evaluated as 10 percent disabling.

7.  Entitlement to an increased rating for gunshot wound 
residuals of the urinary bladder, currently evaluated as 10 
percent disabling.

8.  Entitlement to an effective date prior to September 5, 
2000, for the grant of a total evaluation based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1962 to May 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2001 rating decision issued by the  
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in Winston-Salem, North Carolina.  The veteran 
voiced disagreement with effective date assigned for the 
grant of a TDIU rating in September 2001.  He voiced 
disagreement with his assigned disability ratings in April 
2002.  The RO issued a Statement of the Case (SOC) in January 
2003 and the veteran perfected his appeal later that same 
month.

 A hearing was held before the undersigned Veterans Law Judge 
in June 2004.

The issues of entitlement to an increased rating for 
osteoarthritis of the right hip and for degenerative joint 
disease of the cervical spine with shoulder pain are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issues decided herein has been developed and obtained and all 
due process concerns have been addressed.

2.  The veteran's degenerative joint disease of the lumbar 
spine is manifested by pronounced intervertebral disc 
syndrome with little intermittent relief and persistent 
symptoms.

3.  The veteran's left hip arthritis, status post total hip 
replacement, is manifested by complaints of pain, limitation 
of motion with minor discomfort, a normal gait, and an 
asymptomatic scar.

4.  In June 2004, prior to the promulgation of a decision in 
the appeal, the appellant requested that the issues of 
entitlement to a compensable disability rating for residuals 
of dislocation of the right small finger, to an increased 
rating for a seizure disorder, to an increased rating for 
gunshot wound residuals of the urinary bladder, and to an 
effective date prior to September 5, 2000, for the grant of a 
total evaluation based on individual unemployability be 
withdrawn.


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent disability rating, but no 
more, for degenerative joint disease of the lumbar spine have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.59 (2004); 38 C.F.R. 4.71a, 
Diagnostic Code 5293 (2002). 

2.  The criteria for a 50 percent disability rating, but no 
more, for left hip arthritis, status post total hip 
replacement, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5054 (2004).

3.  The criteria for withdrawal of a Substantive Appeal by 
the appellant as to the issues of entitlement to a 
compensable disability rating for residuals of dislocation of 
the right small finger, to an increased rating for a seizure 
disorder, to an increased rating for gunshot wound residuals 
of the urinary bladder, and to an effective date prior to 
September 5, 2000, for the grant of a total evaluation based 
on individual unemployability have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As an initial matter, the Board must address the notice and 
duty to assist requirements of VA as originally set out in 
the Veterans Claims Assistance Act of 2000 (VCAA), since 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A.  VA must notify 
the claimant of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran filed his claim in September 2000, prior 
to the enactment of the VCAA.  Before adjudication of his 
claim, the veteran was contacted by phone and informed of the 
VCAA.  The May 2001 report of contact reflects that the 
veteran was informed of the evidence already of record in 
connection with his claim and the veteran had indicated that 
he did not have any additional evidence to submit or that he 
would like VA to obtain. 

The veteran was also notified of VA's duty to assist with his 
claim and of the information and evidence necessary to 
establish entitlement to the benefits sought by letter in 
August 2003.  The letter informed him that VA would make 
reasonable efforts to obtain evidence to support his claim 
but that he had to provide VA with enough information about 
the evidence so that a request could be made.  He was 
informed VA would try to help him get such things as medical 
records, employment records, or records from government 
agencies.  He was reminded that it was still his 
responsibility to support his claim with appropriate evidence 
and informed of where to send any evidence he had or obtained 
himself.  Additionally, the veteran has been notified of the 
regulations used to evaluate his service-connected 
disabilities in the January 2003 SOC and of revised 
regulations in the February 2004 Supplemental SOC (SSOC).

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Accordingly, the Board considers the 
VA's notice requirements to have been met and any matter as 
to timing is not prejudicial.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The veteran was afforded VA examinations in 
connection with his claims in April 2001 and September 2002.  
His VA treatment records have been associated with his claims 
folder, to include records submitted by the veteran in July 
2004 with an attached waiver of initial RO consideration.  A 
transcript of the June 2004 hearing has also been associated 
with his claims folder.  The veteran has not identified 
evidence not of record.  Therefore, the Board concludes that 
no further assistance to the veteran regarding development of 
evidence is required, and would be otherwise unproductive and 
futile.  See 38 U.S.C.A. § 5103A(b)(3) (West 2002); McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997). 



Increased Ratings

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities (Schedule).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2004).

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Id.; 38 C.F.R. §§ 4.1, 4.2 
(2004).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).  Regarding 
musculoskeletal disabilities, functional loss contemplates 
the inability of the body to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40 (2004).  A part that 
becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Both limitation of motion and pain are necessarily 
recorded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59 (2004); see DeLuca, 8 Vet. App. 202; see 
also Johnson v. Brown, 9 Vet. App. 7 (1996); VAOPGCPREC 36-97 
(Dec. 12, 1997).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40 (2004); see DeLuca, 8 Vet. App. at 205-06.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to less or more 
movement than normal (due to a variety of reasons, to include 
ankylosis), weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, or deformity or atrophy 
of disuse.  38 C.F.R. § 4.45 (2004).

Generally, where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to appellant will apply.  Further, VA's General 
Counsel has held that if the amended regulation is more 
favorable to the claimant, then the retroactive reach of the 
regulation is governed by 38 U.S.C.A. § 5110(g), which 
provides that VA may, if warranted by the facts of the claim, 
award a benefit based on a change in law retroactive to, but 
no earlier than, the effective date of the change.  
VAOPGCPREC 3-2000.  The Board is bound by that ruling.  

Increased Rating: Lumbar Spine

The veteran is currently rated as 40 percent disabled for his 
service-connected degenerative joint disease of the lumbar 
spine.  During the pendency of this appeal, regulatory 
changes have twice amended the rating criteria for evaluating 
spine disabilities.  The first regulatory change affected 
only the rating criteria for intervertebral disc syndrome.  
See 67 Fed. Reg. 54345-54349 (Aug. 22, 2002).  This amendment 
was effective September 23, 2002.  Id.  The regulations 
regarding diseases and injuries to the spine, to include 
intervertebral disc syndrome, were again revised effective 
September 26, 2003.  68 Fed. Reg. 51454-51458 (Aug. 27, 
2003), 69 Fed. Reg. 32449-32450 (June 10, 2004).

Here, a July 1999 VA progress note reflects that the veteran 
had severe degenerative arthritis of his lumbar and cervical 
spine and of his hips and indicates he was unable to continue 
working due to severe pain.

The April 2001 VA spine examination reflects that the veteran 
complained of low back pain.  The report indicates that the 
veteran had a stooped posture and he moved stiffly and 
slowly.  Straight leg raising was positive at 65 degrees on 
the left and 80 degrees on the right.

A May 2001 VA progress note reflects that he veteran 
presented with persistent, severe lower back pain.  The note 
shows that his medications included a narcotic analgesic for 
pain.

An August 2001 VA new patient primary care progress note 
indicates that the veteran presented with pain in the lower 
back, with muscle spasm.  

A March 2002 VA outpatient care progress note shows that the 
veteran had chronic low back pain, which he reported had 
worsened in the preceding two weeks across the low back and 
buttocks.

A May 2002 VA outpatient progress note reflects that the 
veteran had chronic low back pain and was scheduled for a 
shot the next day.

A May 2002 VA physical therapist note indicates that veteran 
may need an assistive device for mobility rather than just a 
physical therapy class.

A June 2002 VA lumbar evaluation and patient education note 
reflects that the veteran had chronic low back pain.  
Physical examination revealed that the veteran had a 
nonantalgic gait that was slightly wide-based.  He walked 
without an assistive device but the veteran stated that he 
occasionally used a cane.  He was issued a transcutaneous 
electrical nerve stimulation (TENS) unit for pain.

A September 2002 VA primary care progress note reflects that 
he veteran had ankylosing spondylitis with chronic back pain.

The September 2002 VA spine examination report reflects that 
the veteran had some flattening of the lumbar lordosis.  He 
complained of stiffness, aching and pain with reaching 
forward, lifting, or twisting side to side.  He also 
indicated that he believed he had some pins and needle 
feeling toward the right foot.  The report reflects that 
examination revealed a well muscled back and that the veteran 
had pain and light discomfort on straight leg raising.  The 
report contains a diagnosis of symptomatic lumbar 
intervertebral degenerative disease.

A February 2003 VA radiology report reflects degenerative 
changes in the lumbosacral junction.

A December 2003 VA pain clinic progress note reflected that 
the veteran was to receive facet injections that day in the 
lumbar spine.

A February 2004 VA radiology report reflected that the 
veteran had a clinical history of severe low back pain.  The 
report contains an impression of severe degenerative changes 
of the lumbar spine that were most prominent at L4-L5 and L5-
S1.

An April 2004 VA pain clinic progress note indicates that the 
veteran was on Motrin, flexeril and Tylenol with codeine with 
good results.  

The June 2004 hearing transcript shows that the veteran 
testified that he was in constant pain, rated at seven out of 
10, and that he could not sit or stand for too long.  He 
indicated he had muscles spasms at times and radiating pain 
that did not go the whole way to his feet.  He also testified 
that a physician had not prescribed him bed rest since his 
September 2000 retirement, as he no longer did the type of 
activities that would exacerbate his condition such that bed 
rest would be required.  He indicated that physical therapy 
for his lumbar disability had been recommended.

The veteran's current 40 percent disability rating is the 
maximum rating available based on limitation of function as 
reflected by range of motion of the lumbar spine under the 
prior regulatory criteria.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2003) (severe limitation of lumbar spine motion 
warranted a 40 percent disability rating).  Under the revised 
criteria, a 40 percent disability rating is also the maximum 
schedular rating based on limitation of function as measured 
by range of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2004).

The evidence indicates that the veteran has also shown 
symptoms of intervertebral disc syndrome, and indeed, the RO 
considered the criteria for rating that disability in 
evaluating the veteran's impairment.  Diagnostic Code 5293 
provided for a 60 percent disability rating for pronounced 
intervertebral disc syndrome with little intermittent relief 
and persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  The medical evidence of record 
shows that the veteran has severe, persistent pain and muscle 
spasms of the lumbar spine for which he has been prescribed 
oral medications, injections and a TENS unit.  He also had 
positive straight leg raising at 65 degrees on the left, 
evidence of lumbosacral nerve root irritation.  As the 
evidence of record shows pronounced intervertebral disc 
syndrome with little intermittent relief and persistent 
symptoms, the Board finds that a higher 60 percent disability 
rating under the prior criteria for evaluating intervertebral 
disc syndrome is warranted.

Under the first set of amended criteria, the maximum 
schedular rating for intervertebral disc syndrome under 
Diagnostic Code 5293 is a 60 percent disability rating and 
therefore does not provide a greater benefit the veteran in 
the instant case.

Under the second set of amended criteria, a back disability 
is evaluated under the General Rating Formula for Diseases 
and Injuries of the Spine, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
Under the General Rating Formula for Diseases and Injuries of 
the Spine, unfavorable ankylosis, with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease, is rated 100 percent disabling.  Any 
associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are 
evaluated separately under an appropriate diagnostic code.  
Id.

Unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the 
entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic symptoms due to 
nerve root stretching.  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, 
Note (5) (2004).

Here, while the evidence shows that the veteran had a 
slightly wide-based gait and some flattening of lumbar 
lordosis (curvature), the evidence is not suggestive that the 
veteran's entire thoracolumbar spine is fixed in either 
flexion, extension, or at zero degrees.  The evidence does 
show that the veteran has ankylosing spondylitis of the 
lumbar spine, which the veteran argues is evidence that he is 
entitled to a higher disability rating based on ankylosis.  
Ankylosing spondylitis is not ankylosis of the spine.  
Instead, ankylosing spondylitis is a rheumatoid inflammation 
of the vertebrae.  Wilson v. Brown, 7 Vet.App. 542, 544 
(1995).  As such, the veteran's treatment records containing 
assessments of ankylosing spondylitis are not evidence of 
ankylosis of any part of the veteran's spine.  The February 
2004 VA magnetic resonance imaging report shows that the 
veteran had minimal anterolisthesis of L5 with the remaining 
vertebral bodies of the lumbar spine in normal alignment with 
the vertebral body heights maintained.  Accordingly, as the 
record does not contain evidence of ankylosis, the veteran's 
lumbar spine disability does not approximate the criteria for 
a disability rating in excess of 60 percent.  As the 
preponderance of the evidence is against a disability rating 
in excess of 60 percent, the doctrine of reasonable doubt is 
not for application.  38 C.F.R. § 4.3 (2004).

Finally, the Board recognizes that the veteran's lumbar 
disability, in combination with other disabilities, led to 
his disability retirement, but his lumbar disability alone 
does not present an exceptional or unusual disability and the 
evidence is not reflective of factors that take it outside of 
the norm.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board finds that the disability at issue 
does not warrant referral for the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b) 
(2004).

Increased Rating: Left Hip

The veteran contends that his left hip is more disabling than 
currently evaluated. The veteran underwent an examination at 
a VA facility in April 2001.  The resulting VA joints 
examination report indicates that the veteran was able to do 
a half squat but could go no further because of discomfort in 
the hip and back region.  The veteran's left hip range of 
motion was 110 degrees flexion, 20 degrees abduction, and 35 
degrees abduction, the same as his right hip.  The report 
contains a diagnosis of post-operative status total 
replacement of the left hip with no complications.

The September 2002 VA joints examination report reflects that 
the veteran indicated his left hip operation had been very 
successful and he had good motion in the hip when compared to 
how little he had previously.  Upon examination, his hips 
were level but he had decreased range of motion in the left 
hip when compared to the right.  He had 90 degrees flexion, 
25 degrees abduction, 20 degrees adduction, 20 degrees 
inversion, and 25 degrees eversion with minor discomfort with 
everions.  The report indicates that his strength was normal 
and contains a diagnosis of degenerative arthritis of the 
left hip with arthroplastic prosthesis with residual, normal 
gait.

A February 2003 VA radiology report reflects that there was 
no loosening or chronic infection of the veteran's left hip 
replacement and there was no fracture or dislocation of the 
arthroplasty.  The report contains an impression of a normal 
follow-up examination of a status post left total hip 
arthroplasty.

The June 2004 hearing transcript reflected that the veteran 
testified that he had to be careful of how long he laid on 
his left side when sleeping.  He indicated that his hip pain 
was based on activity such as being on his feet too long and 
testified that his hip sometimes felt like it popped when he 
moved.

The veteran's current 30 percent disability rating is the 
minimum rating that is assigned after a hip replacement.  38 
C.F.R. § 4.71a, Diagnostic Code 5054 (2004).
A 50 percent evaluation is warranted for a hip replacement 
manifested by moderately severe residuals of weakness, pain 
or limitation of motion while a 70 percent evaluation may be 
assigned for markedly severe residual weakness, pain or 
limitation of motion following implantation of prosthesis.  
Id.  A 90 percent evaluation may be assigned following 
implantation of prosthesis with painful motion or weakness 
such as to require the use of crutches.  Id.

As indicated above, the evidence shows that the veteran has 
decreased range of motion of the left hip when compared to 
the right with discomfort.  The veteran was unable to do a 
full squat and complained of left hip pain, especially with 
sleeping.  As such, the Board concludes that the evidence of 
record more closely approximates the criteria for a 50 
percent disability rating, or moderately severe residuals 
following the implantation of a prosthesis of the left hip.  
As the evidence shows that the veteran had normal strength 
and a normal gait, the veteran's left hip disability does not 
more closely approximate a markedly severe disability such 
that a 70 percent disability rating is appropriate.

The medical evidence of record does not reveal and the 
veteran does not contend that he has unfavorable ankylosis of 
the left hip.  Therefore, consideration of a higher 
disability rating based on ankylosis of the hip is not 
warranted.  See 38 C.F.R. § 4.71a: Diagnostic Code 5250 
(2004).

The Board has considered whether the veteran is entitled to a 
separate disability rating for his residual post-operative 
scar.  See Esteban v. Brown, 6 Vet. App. 259 (1994) (Scars 
must be considered separately).  In this regard, the April 
2001 VA joints examination report reflects that the veteran 
had a healed incision over the left hip while the September 
2002 VA joints examination report indicated that his post-
surgical scar was nine inches, well healed, and asymptomatic.  
Prior to August 2002, a superficial scar that was tender and 
painful upon demonstration warranted a 10 percent disability 
rating.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).  
Under the revised regulation, a 10 percent disability rating 
is assigned for superficial scars that are painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2004).  
As the evidence of record is not indicative of a painful 
post-operative scar, a separate compensable disability rating 
is not warranted in the instant case.

In short, the evidence of record more closely approximates 
the criteria for a 50 percent disability rating, but no more, 
for the veteran's left hip arthritis, status post total hip 
replacement.  To the extent that the preponderance of the 
evidence is against a disability rating in excess of 50 
percent, the doctrine of reasonable doubt is not for 
application.  See Ortiz v. Principi, 274 F. 3d 1361, 1365 
(Fed. Cir. 2001).

In reaching this decision, the Board notes that while the 
veteran complained of left hip pain, his disability picture 
does not present manifestations that could be regarded as 
presenting an exceptional or unusual disability and the 
evidence is not reflective of factors that take it outside of 
the norm.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board finds that the disability at issue 
does not warrant referral for the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b) 
(2004).

Issues Requested to be Withdrawn

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  The June 2004 
hearing transcript reflects that the veteran desires that the 
issues of entitlement to a compensable disability rating for 
residuals of dislocation of the right small finger, to an 
increased rating for a seizure disorder, to an increased 
rating for gunshot wound residuals of the urinary bladder, 
and to an effective date prior to September 5, 2000, for the 
grant of a total evaluation based on individual 
unemployability, be withdrawn.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal of these issues and they 
are dismissed.


ORDER

A 60 percent disability rating, but no more, for degenerative 
joint disease of the lumbar spine is granted, subject to the 
laws and regulations governing the disbursement of VA 
monetary benefits.

A 50 percent disability rating, but no more, for left hip 
arthritis, status post total hip replacement, is granted, 
subject to the laws and regulations governing the 
disbursement of VA monetary benefits.

The appeals of entitlement to a compensable disability rating 
for residuals of dislocation of the right small finger, to an 
increased rating for a seizure disorder, to an increased 
rating for gunshot wound residuals of the urinary bladder, 
and to an effective date prior to September 5, 2000, for the 
grant of a total evaluation based on individual 
unemployability, are is dismissed.


REMAND

Since the veteran's last VA examination, he has indicated 
that his service-connected right hip condition has worsened 
(as reflected in the June 2004 hearing transcript).  The 
hearing transcript also reflects that he indicated that his 
cervical spine disability has worsened.  When the evidence of 
record does not contain evidence of the veteran's current 
level of disability, a VA examination is in order.  See 
Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, this matter is REMANDED for the following:

1.  Schedule the veteran for a VA joints 
examination to determine the current 
nature and extent of his service-
connected osteoarthritis of the right 
hip.  Send the claims folder to the 
examiner for review.

2.  Schedule the veteran for a VA spine 
examination to determine the current 
nature and extent of the veteran's 
degenerative joint disease of the 
cervical spine with shoulder pain.  The 
examiner should indicate the extent to 
which the veteran's complaints of 
shoulder pain are the result of cervical 
spine disability.  Send the claims folder 
to the examiner for review.

3.  Readjudicate the increased rating 
claims.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided a SSOC 
that contains notice of all relevant 
actions taken on the claim for benefits 
and all evidence received since February 
2004.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 



2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


